Exhibit 10.6

PBF ENERGY INC.

2012 Equity Incentive Plan



--------------------------------------------------------------------------------

1.

  Purpose      3   

2.

  Definitions      3   

3.

  Administration of Plan      8   

4.

  Awards      9   

5.

  Options      9   

6.

  Stock Appreciation Rights (SARs)      11   

7.

  Performance-Based Awards      12   

8.

  Other Awards      13   

9.

  Shares Subject to the Plan; Limitations and Conditions      14   

10.

  Transfers; Leaves of Absence; Separation from Service      16   

11.

  Adjustments and Other Corporate Events      16   

12.

  Amendment and Termination of Plan and Awards      17   

13.

  Governing Law; Foreign Awards      18   

14.

  Conformity to Section 409A      18   

15.

  Withholding Taxes      18   

16.

  Effective Date      19   

17.

  Miscellaneous      19   

 

2



--------------------------------------------------------------------------------

PBF ENERGY INC.

2012 Equity Incentive Plan

1. Purpose.

The PBF Energy Inc. 2012 Equity Incentive Plan, as it may be amended from time
to time (the “Plan”) is designed to:

(a) promote the long term financial interests and growth of PBF Energy Inc., a
Delaware corporation (the “Company”), and its subsidiaries and Affiliates (as
defined below) by attracting and retaining management and other personnel with
the training, experience and ability to enable them to make a substantial
contribution to the success of the Company;

(b) motivate management and other personnel by means of growth-related
incentives to achieve long range goals; and

(c) further the alignment of interests of Grantees (as defined below) with those
of the stockholders of the Company, including through opportunities for
increased equity, or equity-based ownership, in the Company.

2. Definitions.

As used in the Plan, and unless otherwise specified in an applicable Award
Agreement (as defined below), the following capitalized terms shall have the
following meanings:

(a) “Affiliate” means with respect to any Person, (i) any other Person directly
or indirectly through one or more intermediaries controlling, controlled by or
under common control with such Person; or (ii) any entity in which the Company
has a significant equity interest, as determined by the Committee.

(b) “Award” means an award made to a Grantee pursuant to the Plan and described
in Section 4 hereof.

(c) “Award Agreement” means a written or electronic agreement or documents
between the Company and a Grantee that sets forth the terms, conditions and
limitations applicable to an Award.

(d) “Beneficial Owner” means a “beneficial owner,” as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto).

(e) “Board” means the Board of Directors of the Company.

(f) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
federal law or executive order to be closed.

 

3



--------------------------------------------------------------------------------

(g) “Cause” means the definition of “Cause” used in the Grantee’s then-effective
employment agreement or other service-related agreement with the Company (or any
of its subsidiaries or Affiliates), or, if the Grantee does not have an
employment agreement or other service-related agreement with the Company (or any
of its subsidiaries or Affiliates), or if such term is not defined therein, then
Cause shall mean: (A) the commission of an act of gross negligence, willful
misconduct, breach of fiduciary duty, fraud, theft or embezzlement on the part
of the Grantee, in any case that adversely affects or may reasonably be expected
to adversely affect the business or reputation of the Company, its subsidiaries,
or any Affiliate; (B) the conviction or indictment of the Grantee, or a plea of
nolo contendere by the Grantee, to any felony or any crime involving moral
turpitude; or (C) the continued failure or refusal to perform the duties of the
Grantee’s position for which they are employed if such failure to perform is not
cured by the Grantee within thirty (30) days after notice.

(h) “Change in Control” means the occurrence of any of the following:

(i) any Person or Group (other than one or more of the Excluded Entities) is or
becomes the Beneficial Owner, directly or indirectly, of more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of Directors (including by
way of merger, consolidation or otherwise);

(ii) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company and its subsidiaries, taken as
a whole, to any Person or Group (other than one or more of the Excluded
Entities);

(iii) a merger, consolidation or reorganization of the Company (other than
(x) with or into, as applicable, any of the Excluded Entities or (y) in which
the stockholders of the Company, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least fifty percent (50%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization);

(iv) the complete liquidation or dissolution of the Company; or

(v) other than as expressly provided for in the Stockholders Agreement, during
any period of two (2) consecutive years, individuals who at the beginning of
such period constituted the Board (together with any new Directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the Directors of the
Company, then still in office, who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) (the “Incumbent Board”) cease for any reason to constitute a majority
of the Board then in office; provided that, any Director appointed or elected to
the Board to avoid or settle a threatened or actual proxy contest shall in no
event be deemed to be an individual on the Incumbent Board.

 

4



--------------------------------------------------------------------------------

(i) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

(j) “Committee” means the Compensation Committee of the Board (or a subcommittee
thereof) or such other committee of the Board (including, without limitation,
the full Board) to which the Board has delegated the power to act under or
pursuant to the provisions of the Plan.

(k) “Director” means a member of the Board or a member of the board of directors
(or similar governing body) of a subsidiary of the Company.

(l) “Effective Date” means December 12, 2012, the date the stockholders of the
Company approved the Plan.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.

(n) “Exercise Price” means (i) in the case of Options, the price specified in
the Grantee’s Award Agreement as the price-per-share at which such Share can be
purchased pursuant to the Option or (ii) in the case of SARs, the price
specified in the Grantee’s Award Agreement as the reference price-per-share of a
Share used to calculate the amount payable to the Grantee.

(o) “Excluded Entity” means any of the following: (i) The Blackstone Group L.P.
and any of its Affiliates including Blackstone PB Capital Partners V L.P.,
Blackstone PB Capital Partners V Subsidiary L.L.C., Blackstone PB Capital
Partners V-AC L.P., Blackstone Family Investment Partnership V USS L.P.,
Blackstone Family Investment Partnership V-A USS SMD L.P., Blackstone
Participation Partnership V USS L.P. and their respective general partners,
Blackstone Group Management L.L.C., Blackstone, Blackstone Management Associates
V USS L.L.C. and BCP V USS Side-by-Side GP L.L.C.; (ii) First Reserve
Management, L.P. and any of its Affiliates, including FR PBF Holdings LLC and FR
PBF Holdings II LLC; (iii) the Company and any Persons of which a majority of
the voting power of its voting equity securities and equity interests is owned
directly or indirectly by the Company; and (iv) any employee benefit plan (or
trust forming a part thereof) sponsored or maintained by any of the foregoing.

(p) “Fair Market Value” means (i) if Shares of the Company are traded on a
national securities exchange on any specified date, the closing price at which
one Share is traded on the stock exchange on which Shares are primarily traded,
or (ii) if the Shares are not then traded on a stock exchange, the average of
the closing representative bid and asked price of a Share as reported by the
principal securities exchange or securities trading market on which the Shares
are listed or approved for trading, but if no Shares were traded on such date,
then on the last previous date on which a Share was so traded, or, (iii) if none
of the above are applicable, Fair Market Value shall be determined at the
discretion of the Committee; provided, however, such valuation method shall be
in accordance with Section 409A, to the extent applicable. The Committee may
adopt a different methodology for determining Fair Market Value if necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular Award.

 

5



--------------------------------------------------------------------------------

(q) “Good Reason” means the definition of “Good Reason” used in the Grantees’s
then-effective employment agreement or other service-related agreement with the
Company (or any of its subsidiaries or Affiliates), or if the Grantee does not
have an employment agreement or other service-related agreement with the Company
(or any of its subsidiaries or Affiliates) or such term is not defined therein,
then Good Reason shall exist in the event of, without the Grantee’s consent:
(i) an adverse, material and sustained diminution of the Grantee’s duties,
(ii) the Company requiring a change in the location for performance of
Grantees’s employment responsibilities hereunder to a location more than 50
miles from the Grantees’s current employment location (not including ordinary
travel during the regular course of employment), or (iii) the failure of the
Company or any of its Affiliates or subsidiaries to pay or cause to be paid the
Grantee’s base salary or other compensation or fees when due; provided, that
prior to the Grantee’s termination of employment or other separation from
service for Good Reason, the Grantee must give written notice to the Company (or
the Affiliate or subsidiary which employs him or to which he renders services)
of any such event that constitutes Good Reason within twenty (20) days of the
occurrence of such event and such event must remain uncorrected for thirty
(30) days following receipt of such written notice; and provided further that
any termination due to Good Reason must occur no later than sixty (60) days
after the occurrence of the event giving rise to Good Reason.

(r) “Grantee” means the recipient of an Award or grant under the Plan, including
any employee, Director, consultant or other service provider who is selected by
the Committee to participate in the Plan, including any Person to whom one or
more Awards have been made and remain outstanding.

(s) “Group” means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

(t) “Incentive Stock Option” means an option to purchase Shares under
Section 5(d) of the Plan that is intended to qualify for special federal income
tax treatment pursuant to Sections 421 and 422 of the Code, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
Option Award Agreement. If an Option is intended to be an Incentive Stock
Option, and, if for any reason such Option (or portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
Nonqualified Stock Option.

(u) “Nonqualified Stock Option” means an Option to purchase Shares that is not
an Incentive Stock Option.

(v) “Option” means an option to purchase Shares granted under Section 5 of the
Plan. Options may either be Incentive Stock Options or Nonqualified Stock
Options. An Option shall only be an Incentive Stock Option if it is so
designated in the applicable Award Agreement.

(w) “Other Awards” means Awards granted pursuant to Section 8 of the Plan.

 

6



--------------------------------------------------------------------------------

(x) “Performance Goal” means one or more standards established by the Committee
in connection with any qualified performance-based compensation, as described in
Section 7 hereof. A Performance Goal shall be based upon one or more of the
following criteria: (i) consolidated income before or after taxes (including
income before interest, taxes, depreciation and amortization); (ii) EBITDA;
(iii) adjusted EBITDA; (iv) operating income; (v) net income; (vi) net income
and/or earnings per Share; (vii) book value per Share; (viii) return on capital
and/or equity; (ix) expense management; (x) return on investment;
(xi) improvements in capital structure; (xii) profitability of an identifiable
business unit or product; (xiii) maintenance or improvement of profit margins;
(xiv) stock price; (xv) market share; (xvi) revenue or sales; (xvii) costs;
(xviii) cash flow; (xix) working capital; (xx) multiple of invested capital;
(xxi) total return; (xxii) environmental, health and safety; (xxiii) operating
performance; (xxiv) commercial optimization or (xxv) except for Awards granted
to any “covered employee” that are intended by the Company to be deductible by
the Company under Section 162(m) of the Code and for which the provision of one
or more of the aforementioned Performance Goals would be required to preserve
deductibility of compensation in respect of such Award under Section 162(m),
such other objective performance criteria as determined by the Committee in its
sole discretion. The foregoing criteria may relate to the Company, one or more
of its Affiliates or one or more of its or their divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, consistent with
Section 162(m) of the Code (or any successor section thereto), the Performance
Goals may be calculated without regard to extraordinary items or accounting
treatment that does not reflect performance criteria. To the extent intended to
comply with Section 162(m) of the Code, a Performance Goal shall be established
by the Committee within the first 90 days after the commencement of the period
of service to which the Performance Goal relates or prior to the expiration of
25% of the performance period as described in Section 7 (if earlier), and the
attainment of the goal must be substantially uncertain at the time the Committee
establishes the goal.

(y) “Performance-Based Awards” means Awards granted or transferred to a Grantee
in accordance with Section 7 hereof.

(z) “Person” means any “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

(aa) “Section 409A” means Section 409A of the Code, as amended, and the
regulations, rulings, notices or other guidance promulgated thereunder.

(bb) “Share” means a share of Class A common stock of the Company.

(cc) “Stockholders’ Agreement” means that certain Stockholders’ Agreement by and
among the Company and the Investor Parties named therein (as the same may be
amended, modified or supplemented from time to time).

(dd) “Subsidiary” means a subsidiary corporation, as defined in Section 424(f)
of the Code, as amended, and the regulations, rulings, notices or other guidance
promulgated thereunder.

 

7



--------------------------------------------------------------------------------

(ee) “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted pursuant to Section 6 the Plan.

3. Administration of Plan.

(a) Committee. The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof
consisting solely of at least two individuals who are intended to qualify as
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, “independent directors” within the meaning of the New York Stock Exchange
listed company rules and “outside directors” within the meaning of
Section 162(m) of the Code, to the extent any provisions or rules are applicable
to the Company or the Plan; provided, however, that the Board may, in its sole
discretion, take any action designated to the Committee under the Plan as it may
deem necessary for the effective administration of the Plan.

(b) Powers and Duties of the Committee. Subject to Section 12, the Committee
shall have full power and authority to administer and interpret the Plan, Awards
granted under the Plan and each Award Agreement, including, without limitation,
the power to (i) exercise all of the powers granted to it under the Plan,
(ii) construe, interpret and implement the Plan and any Award Agreement,
(iii) prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing its own operations, (iv) make all determinations
necessary or advisable in administering the Plan, Awards and any Award
Agreements, (v) correct any defect, supply any omission and reconcile any
inconsistency in the Plan, Awards or any Award Agreement, (vi) amend the Plan,
Awards and any Award Agreement to reflect changes in applicable law,
(vii) determine from among those persons determined to be eligible for the Plan,
the particular persons who will be Grantees, when such Awards shall be granted
and the terms of such Awards, including setting forth provisions with regard to
vesting, (viii) grant Awards under the Plan and determine the terms and
conditions of such Awards, consistent with the express limitations of the Plan,
(ix) delegate such powers and authority to such persons as it deems appropriate,
provided that any such delegation is consistent with applicable law and any
guidelines as may be established by the Board from time to time, and (x) waive
any conditions under any Awards.

(c) Outside Advisors to the Committee. The Committee may employ counsel,
consultants, accountants, appraisers, brokers or other persons at the expense of
the Company. The Committee, the Company, and the officers or Directors of the
Company shall be entitled to rely upon the advice, opinions or valuations of any
such persons.

(d) Authority; Liability. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final, conclusive
and binding upon all Grantees, the Company and all other interested persons. No
member of the Committee shall be liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Awards, and
all members of the Committee shall be fully protected by the Company with
respect to any such action, determination or interpretation.

 

8



--------------------------------------------------------------------------------

4. Awards.

(a) General. From time to time, the Committee will determine the form, amounts,
terms, conditions and limitations of Awards, consistent with the terms of this
Plan. The form, amount, terms, conditions and limitations of each Award under
the Plan shall be set forth in an Award Agreement, in a form approved by the
Committee, consistent, however, with the terms of the Plan, which Award
Agreement may contain, among other things, provisions dealing with the treatment
of Awards in the event of the termination of employment or service (as
applicable), disability or death of a Grantee. By accepting an Award, a Grantee
thereby agrees that the Award shall be subject to all the terms and provisions
of the Plan and the applicable Award Agreement.

(b) Forms of Award. An Award may be made by the Committee in the form of
Options, SARs, Performance-Based Awards or Other Awards that the Committee
determines are consistent with the Plan and the interests of the Company as
described further in Section 8 below.

(c) Rights of Grantees. No Grantee (or other person having rights pursuant to an
Award) shall have any of the rights of a stockholder of the Company with respect
to such Shares subject to an Award until the delivery of such Shares. Except as
otherwise provided in Section 11(a), no adjustments shall be made for dividends
or distributions on (whether ordinary or extraordinary, and whether in cash,
Shares, other securities or other property), or other events relating to, Shares
subject to an Award for which the record date is prior to the date such Shares
are delivered.

(d) Clawback. The Committee may, in its sole discretion, specify in an Award
that the Grantee’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment or services for cause,
termination of the Grantee’s provision of services to the Company or any of its
subsidiaries, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Grantee, or restatement of the Company’s
financial statements to reflect adverse results from those previously released
financial statements, as a consequence of errors, omissions, fraud, or
misconduct. Without limiting the foregoing, all Awards shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law.

5. Options.

(a) Grant. The Committee may grant Options in such amounts and subject to such
terms and conditions as the Committee may determine. The Award Agreement
evidencing such Option shall include the option exercise period and the Exercise
Price (which shall not be less than 100% of the Fair Market Value of a Share on
the date the Option is granted, other than in the case of Options granted in
substitution of previously granted awards as described herein) and such other
terms, conditions or restrictions on the grant or exercise of the Option as the

 

9



--------------------------------------------------------------------------------

Committee deems appropriate. At the time of grant, the Committee shall designate
in writing in the applicable Award Agreement whether the Option is intended to
be an Incentive Stock Option, and any Option not so designated shall be a
Nonqualified Stock Option. To the extent that the aggregate Fair Market Value
(determined as of the time the Option is granted) of the Shares with respect to
which Incentive Stock Options granted under the Plan and any other plans of the
Company are first exercisable by a Grantee during any calendar year shall exceed
the maximum limit, if any, imposed from time to time under Section 422 of the
Code, such Options or a portion thereof shall be treated as Nonqualified Stock
Options. No Incentive Stock Option may be granted to a person who is not
eligible to receive an Incentive Stock Option under the Code.

(b) Term. In addition to other restrictions contained in the Plan, an Option
described in this Section 5 may not be exercised more than ten (10) years after
the date it is granted. If the term of an Option (other than an Incentive Stock
Option) would expire during a period when trading in the Shares is prohibited or
restricted by law or under the Company’s insider trading policy, and unless
otherwise provided in an applicable Award Agreement, the term of the Option will
be extended automatically to the 30th day after expiration of the prohibition or
restriction to the extent such automatic extension would not cause the Option to
become subject to Section 409A.

(c) Exercise. Except as otherwise provided in the Plan or in an Award Agreement,
an Option may be exercised for all, or from time to time any part, of the Shares
for which it is then exercisable. For purposes of Section 5 of the Plan, the
exercise date of an Option shall be the later of the date a notice of exercise
is received by the Company and, if applicable, the date payment is received by
the Company pursuant to the following sentence. Unless the Committee otherwise
provides in the applicable Award Agreement, the Exercise Price for the Shares as
to which an Option is exercised shall be paid to the Company in full at the time
of exercise at the election of the Grantee by one or a combination of the
following: (i) in cash or its equivalent (e.g., by check), (ii) by transferring
Shares to the Company having a Fair Market Value equal to the aggregate Exercise
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee (such as, for example, a requirement that such
Shares have been held for six months if necessary to avoid adverse accounting
consequences), (iii) subject to such procedures as may be established by the
Committee (A) if there is a public market for the Shares at such time, through
the delivery of irrevocable instructions to a broker to sell part or all of the
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate
Exercise Price for the Shares being purchased and all applicable withholding
taxes (subject to Section 15 hereof), or (B) on a “net exercise” basis, by
directing the Company to withhold from delivery to the Grantee that number of
whole Shares of the Company otherwise deliverable upon such exercise in an
amount equal to the aggregate Exercise Price for the Shares being purchased and
all applicable withholding taxes (subject to Section 15 hereof); or (iv) such
other methods as the Committee may determine in its sole discretion. No Grantee
shall have any rights to dividends or other rights of a shareholder with respect
to Shares subject to an Option until the Grantee has given written notice of
exercise of the Option, the Grantee has paid in full for such Shares and, if
applicable, the Grantee has satisfied any other conditions imposed by the
Committee pursuant to the Plan.

 

10



--------------------------------------------------------------------------------

(d) Incentive Stock Options. Notwithstanding Sections 5(b) and 5(c), to the
extent required under Section 422 of the Code, an Incentive Stock Option granted
to an individual who, at the time the Option is granted, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of his employer corporation, parent or Subsidiary, (i) shall have an
Exercise Price not less than 110% of the Fair Market Value of a Share on the day
on which the Option is granted and (ii) by its terms, shall not be exercisable
after the expiration of five (5) years from the date of grant.

(e) Attestation. Wherever in this Plan or any Award Agreement a Grantee is
permitted to pay the Exercise Price of an Option or taxes relating to the
exercise of an Option by delivering Shares, the Grantee may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired upon the exercise of the
Option.

(f) Repricing of Options. Notwithstanding any provision herein to the contrary,
the repricing of an Option, once granted hereunder, is prohibited without prior
approval of the Company’s stockholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower the Exercise Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option in
exchange for another Award at a time when the Exercise Price is greater than the
Fair Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with an adjustment permitted under Section 11(a) below.
Such cancellation and exchange would be considered a “repricing” regardless of
whether it is treated as a “repricing” under generally accepted accounting
principles and regardless of whether it is voluntary on the part of the Grantee.

6. Stock Appreciation Rights (SARs).

(a) Grant. The Committee may grant SARs in such amounts and subject to such
terms and conditions as the Committee may determine.

(b) Term. Outstanding exercisable SARs may be exercised in accordance with
procedures established by the Committee (but, subject to the applicable Award
Agreement, may not be exercised earlier than the initial exercise date of such
SAR). The Committee may from time to time prescribe periods during which
outstanding exercisable SARs shall not be exercisable; provided, that in no
event shall a Stock Appreciation Right be exercisable more than ten (10) years
after the date it is granted, and, provided further that, unless otherwise
provided in an applicable Award Agreement, if the term of an SAR would expire
during a period when trading in the Shares is prohibited or restricted by law or
under the Company’s insider trading policy, the term of the SAR will be extended
automatically to the 30th day after expiration of the prohibition or restriction
to the extent such automatic extension would not cause the SAR to become subject
to Section 409A.

 

11



--------------------------------------------------------------------------------

(c) Exercise. The Exercise Price per Share of an SAR shall be an amount
determined by the Committee but in no event shall such amount be less than 100%
of the Fair Market Value of a Share on the date the SAR is granted (other than
in the case of an SAR granted in substitution of previously granted awards).
Unless otherwise determined by the Committee, or as otherwise provided in the
applicable Award Agreement, and except as provided in Section 11(a), upon
exercise of an outstanding exercisable SAR, each SAR shall entitle a Grantee
upon exercise to an amount equal to (i) the excess of (a) the Fair Market Value
of a Share (on the exercise date) over (b) the Exercise Price of such SAR
multiplied by (ii) the number of SARs exercised, and payment to the Grantee
shall be made in Shares (valued at such Fair Market Value) or in cash (or a
combination of the two), as determined by the Committee. The Grantee shall be
the beneficial owner and record holder of such Shares properly credited on such
date of delivery. SARs may be exercised from time to time upon actual receipt by
the Company of written notice of exercise stating the number of Shares with
respect to which the SAR is being exercised. No fractional Shares will be issued
in payment for SARs, but instead cash will be paid in lieu thereof.

(d) Repricing of SARs. Notwithstanding any provision herein to the contrary, the
repricing of a SAR, once granted hereunder, is prohibited without prior approval
of the Company’s stockholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of a SAR to lower its Exercise Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling a SAR in
exchange for another Award at a time when its exercise price is greater than the
Fair Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with an adjustment permitted under Section 11(a) below.
Such cancellation and exchange would be considered a “repricing” regardless of
whether it is treated as a “repricing” under generally accepted accounting
principles and regardless of whether it is voluntary on the part of the Grantee.

7. Performance-Based Awards.

(a) Grant. The Company may grant to any Grantee Awards based on one or more
Performance Goals (such Awards, “Performance-Based Awards”). Without limiting
the application of Treasury regulation section 1.162-27(e)(2)(vi) as it may
apply to any Options or SARs, the Committee, in its sole discretion, may grant
Performance-Based Awards which are denominated in Shares, cash, by reference to
Shares, or a combination thereof, which Awards may, but for the avoidance of
doubt are not required to, be granted in a manner which is intended to be
deductible by the Company under Section 162(m) of the Code (or any successor
section thereto). Such Performance-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine.
Performance-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine to whom and when Performance-Based Awards will be made, the
number of Shares or aggregate amount of cash to be awarded under (or otherwise
related to) such Performance-Based Awards, whether such Performance-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares, and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof, dividend and dividend equivalent rights, and
provisions ensuring that all Shares so awarded and issued, to the extent
applicable, shall be fully paid and non-assessable). Notwithstanding the
foregoing, except for grants to newly-hired Grantees, Performance-Based Awards
shall have a performance period of at least twelve months.

 

12



--------------------------------------------------------------------------------

(b) Satisfaction of Performance Goals. During any period when Section 162(m) of
the Code is applicable to the Company and the Plan (after giving effect to
Treasury regulation section 1.162(m)-27(f)), such Awards granted to employees
under this Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code, including Performance-Based
Awards, shall be paid, vested or otherwise deliverable solely on account of the
attainment of one or more pre-established, objective Performance Goals
established by the Committee prior to the earlier to occur of (i) 90 days after
the commencement of the period of service to which the Performance Goal relates;
and (ii) the lapse of 25% of the period of service (as scheduled in good faith
at the time the goal is established), and in any event while the outcome is
substantially uncertain. The Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. For this purpose, approved minutes of the Committee meeting in which
the certification is made shall be treated as such written certification in a
manner consistent with Section 162(m) of the Code and the regulations
promulgated thereunder. The amount of the Performance-Based Award actually paid
to a given Grantee may be less than the amount determined by the applicable
performance goal formula, at the discretion of the Committee. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Awards intended to qualify as qualified performance-based compensation made
pursuant to this Plan shall be determined by the Committee. Notwithstanding
anything to the contrary contained herein, in no event may dividends and
dividend equivalents that may be applicable to Performance-Based Awards be paid
until and to the extent such Award is earned and vested, upon satisfaction of
applicable Performance Goals.

8. Other Awards.

The Committee may grant other types of equity-based or equity-related Awards
(including Awards of Shares, Awards of restricted Shares and Awards that are
valued in whole or in part by reference to, or are otherwise based on the Fair
Market Value of, Shares) as well as cash-based Awards in such amounts and
subject to such terms and conditions as the Committee shall determine, including
without limitation, the right to receive, or vest with respect to, one or more
Shares (or the equivalent cash value of such Shares), alone or in addition to
any other Awards granted under the Plan, upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives, or, in the case of an Other Award intended to comply
with Section 162(m) of the Code, Performance Goals. Such Awards may entail the
transfer of actual Shares to Grantees, or payment in cash, or payment in cash in
an amount based on the value of Shares, and may include, without limitation,
Awards designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States. Subject to the provisions of the
Plan, the Committee shall determine to whom and when cash or Other Awards will
be made, the number of Shares to be awarded under (or otherwise related to) such
Other Awards, whether such Other Awards shall be settled in cash, Shares or a
combination of cash and Shares, and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable).

 

13



--------------------------------------------------------------------------------

9. Shares Subject to the Plan; Limitations and Conditions.

(a) Shares Available Under the Plan. Subject to adjustment as provided in
Section 11(a), the total number of Shares which may be delivered pursuant to
Awards granted under the Plan on or after the Effective Date will be 5,000,000.
Shares that may be delivered pursuant to Awards may be authorized but unissued
Shares or authorized and issued Shares held in the Company’s treasury or
otherwise acquired for the purposes of the Plan. If, after the Effective Date,
any Award is forfeited, expires unexercised or otherwise terminates or is
canceled without the delivery of Shares, or Shares owned by a Grantee are
tendered to pay the exercise price of any Award granted under the Plan, then the
Shares covered by such forfeited, expired, terminated or canceled Award or which
are equal to the number of Shares surrendered, withheld or tendered shall again
become available for issuance pursuant to Awards granted or to be granted under
this Plan. If an Award is settled for cash (in whole in part) or otherwise does
not result in the delivery or issuance of all or a portion of the Shares subject
to such Award (including in connection with the payment in Shares on the
exercise of an SAR), such Shares shall to the extent of such cash settlement,
immediately become available for new Awards. Except as provided in this
Section 9 or under the terms of any applicable Award Agreement, there shall be
no limit on the number or the value of Shares that may be subject to Awards to
any individual under the Plan and there shall be no limit on the amount of cash,
securities, other than Shares hereunder as adjusted as provided Section 11(a)
hereof, or other property that may be delivered pursuant to any Award.

(b) Assumption or Substitution of Previous Awards. Awards may, in the discretion
of the Committee, be made under the Plan in assumption of, or in substitution
for, outstanding awards of a company acquired by the Company or any of its
subsidiaries or with which the Company or any of its subsidiaries combines. Any
Shares (i) delivered by the Company, (ii) with respect to which Awards are made
hereunder and (iii) with respect to which the Company (or any Affiliate) becomes
obligated to make Awards, in each case through the assumption of, or in
substitution for, outstanding Awards previously granted by an acquired entity or
an entity with which the Company or any of its subsidiaries combines, shall not
count against the Shares available to be delivered pursuant to Awards under this
Plan. In addition, in the event that a company acquired by the Company or any of
its subsidiaries or with which the Company or any of its subsidiaries combines
has shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination.

(c) Shares Available for Incentive Stock Options. Notwithstanding the foregoing,
but subject to adjustment as provided in Section 11(a), no more than 5,000,000
Shares that can be delivered under the Plan shall be deliverable pursuant to the
exercise of Incentive Stock Options.

 

14



--------------------------------------------------------------------------------

(d) Shares Available Per Individual. Subject to adjustment as provided in
Section 11(a), the maximum number of Shares with respect to which Options or
SARs may be granted to an individual Grantee in any fiscal year of the Company
shall be 1,500,000.

(e) Performance-Based Award Limitation. Subject to adjustment as provided in
Section 11(a), (i) the maximum number of Shares that may be delivered in respect
of Performance-Based Awards denominated in Shares to any individual Grantee for
a single fiscal year during an applicable performance period (or with respect to
each single fiscal year in the event a performance period extends beyond a
single fiscal year) shall be 750,000, or in the event such Performance-Based
Award is paid in cash, other securities, other Awards or other property, no more
than the Fair Market Value of such Shares on the last day of the performance
period to which such Award relates; and (ii) the maximum amount that can be paid
to any individual Grantee for a single fiscal year during an applicable
performance period (or with respect to each single fiscal year in the event a
performance period extends beyond a single fiscal year) pursuant to a
Performance-Based or Other Award denominated in cash shall be $10,000,000.

(f) Expiration of Plan. No Awards shall be granted under the Plan beyond ten
(10) years after the Effective Date of the Plan, but the terms of Awards made on
or before the expiration of the Plan may extend beyond such expiration date. At
the time an Award is made or amended or the terms or conditions of an Award are
changed in accordance with the terms of the Plan or the Award Agreement, the
Committee may provide for limitations or conditions on such Award.

(g) Anti-alienation. No Awards shall, prior to vesting and delivery thereof to
the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Grantee.

(h) Nontransferability of Awards. Unless otherwise determined by the Committee,
an Award shall not be transferable or assignable by the Grantee other than by
will or by the laws of descent and distribution. An Award exercisable after the
death of a Grantee may be exercised by his legatees, personal representative, or
distributees. Except as otherwise determined by the Committee, no exercise of
any Award may be made during a Grantee’s lifetime by anyone other than the
Grantee, except by a legal representative appointed for or by the Grantee;
provided, however, that, subject to such limits as the Committee may establish,
the Committee, in its discretion, may allow the Grantee to transfer an Award for
no consideration to, or for the benefit of, an “immediate family member” (to be
defined by the Committee) or to a bona fide trust for the exclusive benefit of
such immediate family member, or a partnership or limited liability company in
which immediate family members are the only partners or members. Any sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposition in violation of this Section 9(h) shall be void, and shall
not be recognized by the Company. All of the terms and conditions of this Plan
and the applicable Award Agreements shall be binding upon any permitted
successors and assigns.

 

15



--------------------------------------------------------------------------------

(i) No Effect on other Benefits. Absent express provisions to the contrary, any
Award under this Plan shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement or severance plan of the Company
or its Affiliates and shall not affect any benefits under any other benefit plan
of any kind now or subsequently in effect under which the availability or amount
of benefits is related to the level of compensation.

(j) Notice of Disposition of Shares. If any Grantee shall make any disposition
of Shares delivered pursuant to the exercise of an Incentive Stock Option under
the circumstances described under Section 421(b) of the Code (relating to
certain disqualifying dispositions), such Grantee shall timely notify the
Company of such disposition.

10. Transfers; Leaves of Absence; Separation from Service.

For purposes of the Plan and any Award Agreement, unless the Committee
determines otherwise: (i) a transfer of a Grantee’s employment without an
intervening period of separation among the Company and any of its Affiliates
shall not be deemed a termination of employment, and (ii) a Grantee who is
awarded in writing a leave of absence or who is entitled to a statutory leave of
absence shall be deemed to have remained in the employ of the Company (and any
of its Affiliates) during such leave of absence. In the case of an Award subject
to Section 409A, no termination of employment or the other provision of service
shall be deemed a termination from employment unless it is a “separation from
service” under Section 409A.

11. Adjustments and Other Corporate Events.

(a) Generally. In the event of any equity split, spin off, equity distribution
or dividend (other than regular cash dividends or distributions), equity
combination, reclassification, recapitalization, liquidation, dissolution,
reorganization, merger, consolidation or similar event that the Committee
determines in its sole discretion affects the capitalization of the Company (and
without liability to any Person), the Committee shall adjust appropriately
(i) the number and kind of Shares (or other securities) subject to the Plan, as
set forth in Section 9 hereof, and available for or covered by Awards and
(ii) Share prices related to outstanding Awards, and make such other revisions
or substitutions to outstanding Awards, in each case, as it deems, in good
faith, are equitably required (including, without limitation, to the Exercise
Price of Options and SARs) to prevent dilution or enlargement of rights granted
hereunder; provided that any adjustment will be in accordance with Section 409A,
to the extent applicable, so as not to cause a modification or deemed new grant
of award.

(b) Upon Change in Control.

(i) Unless otherwise provided for by the Committee in the applicable Award
Agreement or otherwise determined at any time by the Committee in its sole
discretion, upon a termination of employment or service of a Grantee within
twenty four (24) months of the occurrence of a Change in Control that occurs
while the Grantee was still employed by, or in the service of, the Company
and/or any of its Affiliates (A) by the Company or any of its Affiliates other
than for Cause or (B) by the Grantee for Good Reason, all of the Grantee’s
Awards which have not at such time become vested, delivered, or exercisable, or
otherwise remain subject to lapse restrictions, shall immediately become vested,
delivered and exercisable or no longer subject to lapse restrictions, as may be
applicable.

 

16



--------------------------------------------------------------------------------

(ii) In the event of a Change in Control after the Effective Date of the Plan,
the Committee may (subject to Section 14), in its sole discretion, either (alone
or in combination): (A) cancel such Awards for fair consideration (as determined
in the sole discretion of the Committee) which, in the case of Options and SARs
shall equal the excess, if any, of the value of the consideration to be paid in
the Change in Control transaction to holders of the same number of Shares
subject to such Options or SARs (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options or
SARs) over the aggregate Exercise Price of such Options or SARs; (B) provide for
the assumption of such Awards or the issuance of substitute Awards that will
substantially preserve the otherwise applicable terms of any affected Awards
previously granted hereunder, including any applicable vesting conditions or
(C) provide that for a period of at least 15 days prior to the Change in
Control, such Awards shall be exercisable as to all Shares subject thereto, and
that upon the occurrence of the Change in Control, such Awards shall terminate
and be of no further force and effect. For the avoidance of doubt, pursuant to
clause (A) above, the Committee may cancel Options and SARs for no consideration
if the aggregate Fair Market Value of the Shares subject to such Options or SARs
is less than or equal to the aggregate Exercise Price of such Options or
exercise price of such SARs.

12. Amendment and Termination of Plan and Awards.

(a) Amendment of Awards. The Committee shall have the authority to make such
amendments to any outstanding Awards as are consistent with this Plan provided
that no such action shall modify any Award in a manner adverse in any material
respect to the Grantee without the Grantee’s consent except as such modification
is provided for or contemplated in the terms of the Award or this Plan
(including, for the avoidance of doubt, pursuant to Section 11 hereof).

(b) Amendment, Suspension or Termination of Plan. The Board may amend, suspend
or terminate the Plan except that no such action, other than an action under
Section 11 hereof, may be taken which would, without stockholder approval to the
extent required by law, or to the extent necessary to comply with the
performance-based compensation section under Section 162(m) of the Code as
described in Section 12(c) below, increase the aggregate number of Shares
available for Awards under the Plan, decrease the price of outstanding Awards
(subject to the limitations of Sections 5(f) and 6(d) hereunder), change the
requirements relating to the Committee as set forth in Section 3 hereof, or
extend the term of the Plan.

(c) Section 162(m). Unless otherwise determined by the Board, stockholder
approval of any suspension, discontinuance, revision or amendment shall be
obtained only to the extent necessary to comply with any applicable law, rule,
or regulation; provided, however, if and to the extent the Board determines that
it is appropriate for Awards to constitute performance-based compensation within
the meaning of Section 162(m)(4)(C) of the Code, no amendment that would require
stockholder approval in order for amounts paid pursuant to the

 

17



--------------------------------------------------------------------------------

Plan to constitute performance based compensation within the meaning of
Section 162(m)(4)(C) of the Code shall be effective without the approval of the
stockholders of the Company as required by Section 162(m) of the Code and the
regulations thereunder, and, if and to the extent the Committee determines it is
appropriate for the Plan to comply with the provisions of Section 422 of the
Code, no amendment that would require stockholder approval under Section 422 of
the Code shall be effective without the approval of the stockholders of the
Company.

13. Governing Law; Foreign Awards.

(a) Law. This Plan shall be governed in all respects by the laws of the State of
Delaware without giving effect to the principal of conflict of laws.

(b) Foreign Awards. The Committee may make Awards to employees, non-employee
members of the Board, consultants, or other persons having a relationship with
the Company or any of its Affiliates who are subject to the laws of
jurisdictions other than those of the United States, which Awards may have terms
and conditions that differ from the terms thereof as provided elsewhere in the
Plan for the purpose of complying with non-US laws or otherwise as deemed to be
necessary or desirable by the Committee.

14. Conformity to Section 409A.

It is intended that all Awards under this Plan and any Award Agreement either be
exempt from or avoid taxation under Section 409A. All Options or other similar
Awards that are granted with an Exercise Price shall be granted with an exercise
price such that the Award would not constitute deferred compensation under
Section 409A or shall otherwise be structured to avoid taxation under
Section 409A. Any ambiguity in this Plan and any Award Agreement shall be
interpreted to comply with Section 409A. To the extent applicable, as determined
in the sole discretion of the Committee with and upon advice of counsel,
(a) each amount or benefit payable pursuant to this Plan and any Award Agreement
shall be deemed a separate payment for purposes of Section 409A and (b) in the
event the equity interests of the Company are publicly traded on an established
securities market or otherwise and the Grantee is a “specified employee” (as
determined under the Company’s administrative procedure for such determinations,
in accordance with Section 409A) at the time of the Grantee’s termination of
employment, any payments under this Plan or any Award Agreement that are deemed
to be deferred compensation subject to Section 409A shall not be paid or begin
payment until the earlier of the Grantee’s death and the first day following the
six (6) month anniversary of the Grantee’s date of termination of employment.
The Committee shall use commercially reasonable efforts to implement the
provisions of this Section 14 in good faith; provided that neither the Company,
the Board, the Committee nor any of the Company’s employees, Directors or
representatives shall have any liability to Grantees with respect to this
Section 14.

15. Withholding Taxes.

If the Company and/or any Affiliate shall be required to withhold any amounts by
reason of any Federal, State, local or foreign tax rules or regulations in
respect of any Award (including, without limitation, FICA tax), the Company
and/or any Affiliate shall be entitled to take such action as it deems
appropriate in order to ensure compliance with such withholding

 

18



--------------------------------------------------------------------------------

requirements. The Company or any of its Affiliates shall have the right, at its
option, to (i) require the Grantee (or the Grantee’s permitted transferee under
Section 9(h), as applicable) to pay or provide for payment of the amount of any
taxes which the Company or any of its Affiliates may be required to withhold
with respect to such Award, (ii) deduct or withhold (or cause to be deducted or
withheld) from any amount otherwise payable (whether related to the Award or
otherwise) to the Grantee (or the Grantee’s transferee, as applicable and where
otherwise permitted under the Plan) the amount of any taxes which the Company or
any of its Affiliates may be required to withhold with respect to such Award, or
(iii) if the Committee determines, to withhold Shares with a Fair Market Value
of the minimum amount of any taxes which the Company or any of its Affiliates
may be required to withhold with respect to such Award, or (iv) enter into with
the Grantee any such other suitable arrangements approved by the Committee. In
no event will Shares be withheld at Fair Market Value in excess of the minimum
statutory withholding rate. Notwithstanding anything contained herein to the
contrary, Fair Market Value for this purpose shall be determined as of the date
on which the amount of tax to be withheld is determined (and the Company may
cause any fractional Share to be settled in cash).

16. Effective Date.

(a) Shareholder approval will be obtained prior to initial public offering and
in conjunction with Board approval. Upon such shareholder approval, the Plan
shall be effective as of the Effective Date.

17. Miscellaneous.

(a) ERISA. This Plan is not subject to the Employee Retirement Income Security
Act of 1974, as amended.

(b) No Right of Employment or Service. Nothing contained herein, in an Award
Agreement or in an Award shall confer on any employee, Director or consultant
any right to be continued in the employ or service of the Company and/or any
Affiliates, constitute any contract or agreement of employment or other service
or affect an employee’s status as an at-will employee, nor shall anything
contained herein, in any Award Agreement or an Award affect any rights which the
Company and/or its Affiliates may have to change a person’s compensation or
other benefits or terminate such person’s employment or association with the
Company and/or its Affiliates for any reason (with or without cause, with or
without compensation) at any time.

(c) Certificates. All certificates, if any, evidencing Shares or other
securities of the Company delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission or
other applicable governmental authority, any stock exchange or market upon which
such securities are then listed, admitted or quoted, as applicable, and any
applicable Federal, state or any other applicable laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

19



--------------------------------------------------------------------------------

(d) Funding. Unless the Committee determines otherwise, no benefit or promise
under the Plan shall be secured by any specific assets of the Company or any of
its Affiliates, nor shall any assets of the Company or any of its Affiliates be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Plan.

(e) Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive
or are eligible to receive Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to the persons to receive Awards under the Plan and the terms and provisions of
Awards under the Plan.

(f) Section Headings; Construction. The section headings contained herein are
for the purpose of convenience only and are not intended to define or limit the
contents of the sections. All words used in this Plan shall be construed to be
of such gender or number, as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

(g) Severability; Entire Agreement. In the event any provision of the Plan or
any Award Agreement shall be held by a court of competent jurisdiction to be
illegal, invalid or unenforceable for any reason, the illegality, invalidity or
unenforceability shall not affect the remaining provisions of the Plan and such
Award Agreement and such illegal, invalid or unenforceable provision shall be
deemed modified as if such provision had not been included.

(h) Survival of Terms; Conflicts. The provisions of the Plan shall survive the
termination of the Plan to the extent consistent with, or necessary to carry
out, the purposes thereof. Each Award Agreement remains subject to the terms of
the Plan, however, in the event of any conflict between specific provisions of
the Plan and an Award Agreement, the Plan shall control, except where the terms
of the Award Agreement are more restrictive than the terms of the Plan.

(i) Arbitration. Any dispute with regard to the enforcement of this Plan and any
Award Agreement hereunder shall be exclusively resolved by a single experienced
arbitrator selected in accordance with the American Arbitration Association
(“AAA”) rules and procedures, at an arbitration to be conducted in the State of
New York pursuant to the National Rules for the Resolution of Employment
Disputes rules of the AAA with the arbitrator applying the substantive law of
the State of Delaware as provided for under Section 13(a) hereof. The AAA shall
provide the parties hereto with lists for the selection of arbitrators composed
entirely of arbitrators who are members of the National Academy of Arbitrators
and who have prior experience in the arbitration of disputes between employers
and senior executives. The determination of the arbitrator shall be final and
binding on the parties hereto and judgment therein may be entered in any court
of competent jurisdiction. Each party shall pay its own attorneys’ fees and
disbursements and other costs of the arbitration.

December 12, 2012

 

20